DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2003/0200641 Tachibana et al. (‘Tachibana hereafter), App 10/266289
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 -  2 are currently being examined. 
No Claims have been withdrawn.
No Claims have been canceled.
No Claims are allowed or objected to for allowable subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2003/0200641 Tachibana et al. (‘Tachibana hereafter).

Regarding Claim[s] 1, ‘Tachibana discloses all the claim limitations including: An assembling head (7) (‘Tachibana, #140 (housing/ assembly head)) that places a retainer (130) (‘Tachibana, retainers #R) on a valve spring (140) (‘Tachibana, Abst, cotter mounting apparatus, cotters fix a retainer for holding #S (Spring), on #V (Valve Stem) provided to surround an upper end of a valve stem (112) (‘Tachibana, Fig 3, #V (valve stem), Fig 10I shows #R surrounding upper #V), comprising: 
a holding unit (60) (‘Tachibana, Fig 10A - 10I, #150 (arms/ holding unit)) configured to hold the retainer (130) (‘Tachibana, retainers #R) at a lower end (‘Tachibana, Fig 10G – 10H, shows retainer #R held at lower end) and 
a push unit (63) (‘Tachibana, system of #180 (guide pin/ push member), #181 (coil spring/ biasing member)) configured to push out the retainer (130) held by the holding unit (60) (‘Tachibana, Figs 10A – 10I),
wherein the push unit (63) (‘Tachibana, system of #180 & #181) comprises: 
a push member (64) (‘Tachibana, #180 (guide pin/ push member)), supported to be able to advance/retreat along an elevating direction of the assembling head (‘Tachibana, Figs 5, 8A – 10I); and 
a biasing member (150, 140, 223) (‘Tachibana, #181 (coil spring/ biasing member)) configured to bias the push member in an advancing direction (‘Tachibana, Figs 5, 8A – 10I).

Regarding Claim[s] 2, ‘Tachibana discloses all the claim limitations including: 
wherein the push unit (63) is configured to push out the retainer (130) toward the valve spring (140) downward while engaging with the retainer (130) when holding of the retainer (130) by the holding unit (60) is canceled (‘Tachibana, Figs 10A - 10I, shows, push unit #180 & #181, pushed out retainer #R, towards the valve spring and finally resting within the valve spring, in a downward direction, and in Fig 10I, the holding is canceled).

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
11/02/2022